-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
This application claims foreign priority in application EP19397524.0 filed on 07/29/2019.
Claim Status
Claims 1-16 are pending. Claims 1 and 8-13 are withdrawn. Claims 2-7 and 14-16 are examined. 
Election/Restriction
Applicant’s election with traverse of Group II (Claims 2-7 and 14-16), drawn to a moldable medical hydrogel in the reply filed on February 5, 2021, is acknowledged. 
The traversal is on the ground(s) that nanofibrillar cellulose cannot be formed into paper, contrary to Examiner’s assertion. Rather paper is formed from cellulose fibers. The examiner has not provided any evidence that applicant’s claimed method is suitable for making paper. The hydrogel formed by claimed method 1 is a hydrogel which is different from paper. It may have been possible to form paper from cellulose fibers prior to disintegrating into nanofibrillar cellulose, however this would require a different process. 

Furthermore, the hydrogel of Group II can be formed by a materially different process, such as by combining water with an anionically modified nanofibrillar cellulose. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1 and 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
            Response to the restriction requirement of 01/26/2021 was timely filed. 

Claim Objections 
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 require the hydrogel to have a viscosity in the range of 500-2200 and 700-1800 Pa s, respectively, at the concentration of the hydrogel. These limitation are indefinite because the claims do not provide the concentration which achieves the required viscosity ranges. 
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Regarding claim 6, the two occurrences of the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrases "such as" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3 and 14 are indefinite because it depends from indefinite claim 2. 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-6, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paukkonen et al. (International Journal of Pharmaceutics, Published September 6, 2017, Pages 269-280).
The claims encompass a moldable hydrogel as described by the claims. 
The teachings of Paukkonen et al. are related to hydrogels comprising 3 wt. % of anionic nanofibrillar cellulose (Abstract). ANFC comprises fibrils having a diameter in the range of 4-10 nm (Section 2.1 Materials on page 270). ANFC hydrogel formulations were prepared in a syringes (Section 2.2 Methods in the right column on page 270). Figure 2 shows hydrogel viscosity plotted against the sheer rate. The rheology measurements were obtained at 37°C with HAAKE Viscometer IQ Rheometer (Section 2.2.6 on page 271). The first plot shows viscosity of the hydrogel at 3%, and it is reproduced below.

    PNG
    media_image1.png
    454
    475
    media_image1.png
    Greyscale

The limitations of claims 2-4 are anticipated by the hydrogel comprising 3% anionic nanofibrillar cellulose. The claimed concentration range of cellulose is anticipated because 3% is encompassed by both claimed ranges in claims 2 and 3. The claimed fibril diameter is anticipated because it encompasses 4-10 nm range. Viscosity range in claim 2 is anticipated because it encompasses the prior art viscosity of about 2000 Pa s at the sheer rate of 0.1 1/s. The reference does not provide exact numerical values of the viscosity, however based on the first graph in Figure 2, it is apparent that 3% ANFC hydrogel has a viscosity of about 2000 Pa s at the sheer rate of 0.1 1/s. Viscosity range in claim 4 is anticipated because it touches the prior art range, and therefore discloses it with sufficient specificity. Considering that the prior art composition contains the same elements in the same amounts, it would have been reasonable to conclude that the prior art composition has the same properties as claimed composition, including viscosity when measured under identical conditions. 

Claim 14 is anticipated by the hydrogel because the prior art hydrogel could have been used as a wound dressing and it is tailored to fit to a wound. The claim does not define the wound by shape or size, thus the prior art hydrogel is considered tailored to fit a wound. 
Claim 15 is anticipated because the prior art teaches hydrogel in a syringe, which reads on a kit containing the hydrogel packed in a sealed packaged such a syringe. 
The claimed hydrogel is described as a moldable medical hydrogel. The prior art hydrogel is structurally the same as the claimed hydrogel and it is intended for drug delivery, therefore it is also considered a moldable medical hydrogel.   
Therefore, by teaching all the claimed limitations the prior art reference anticipated the instant invention as claimed. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen (US 2014/0322327 A1 Published October 30, 2014).
The claims encompass a moldable hydrogel as described by the claims. 
The teachings of Laukkanen are related to a drug delivery system for sustained delivery of bioactive agents, the system comprising nanofilbrillated cellulose (Abstract). Microfibrillated cellulose refers to a collection of isolated cellulose nanofibers or bundles derived from cellulose raw material. Nanofibrils have typically high aspect ratio, where the length exceeds one micrometer while the number-average diameter is typically below 200 nm (paragraph 0057). Nanofibrillated cellulose has excellent gelling ability, which means that it forms a hydrogel at a low consistency in polar, suitably aqueous medium (paragraph 0064). The nanofibrillated cellulose is selected from anionic and native nanofibrillated cellulose (paragraph 0070). The preferred concentration of NFC fibrils in the gel is 0.5-5 % based on the total weight of the gel (paragraph 0165). Example 1 Sample 2 teaches a method of making anionic nanofibrillated cellulose hydrogel (paragraph 0188).
Regarding claims 2-4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising 2-3.5 % (w/w) of anionic nanofibrillar cellulose having an average fibril diameter of 200 nm or less, with a reasonable expectation of success because Laukkanen teaches a hydrogel comprising anionic nanofibrillated cellulose and an aqueous medium, where the preferred concentration of cellulose is 0.5-5% based on the total weight of the hydrogel. Nanofibrils are described as having the number-average diameter of below 200 nm. The claimed concentration range is obvious because it is encompassed by the prior art range. The claimed average fibril diameter range is obvious because it overlaps with the prior art range. Laukkanen does not teach 
Regarding claim 5, the anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including water retention value, when tested under identical conditions. A chemical composition and its properties are inseparable. 
Regarding claim 6, the anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. A chemical composition and its properties are inseparable. 
Regarding claim 14, it would have been obvious to have formed a drug delivery device for topical application comprising the hydrogel in combination with a support material, with a reasonable expectation of success because Laukkanen teaches using the hydrogel to form a drug delivery device for topical application supported on a suitable support material (paragraphs 0074, 0167-0170 and 0173). Wound dressing tailored to fit a wound is an intended use of the claimed 
Regarding claim 15, it would have been obvious to have packed the hydrogel in a tube or a container encasing the hydrogel, with a reasonable expectation of success because Laukkanen teaches an embodiment where the hydrogel is incorporated into a reservoir where the reservoir is a tube or a container of a desired size and form, encasing the hydrogel (paragraphs 0074 and 0173). The prior art structure meets all of the claimed limitations and reads on a kit. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen as applied to claims 2-6, 14, and 15 above, and further in view of Perugini (WO 2007/110767 A2, Published October 4, 2007).
The teachings of Luakkanen are relied upon as summarized above. Laukkanen does not specifically teaches gauze.
The teachings of Perugini are related to a dressing comprising a support selected from a gauze, a hydrogel of a bioadhesive polymer, and an active agent (Abstract). The support is made from cotton in the form of a gauze. The hydrogel is formed from cellulose (page 4 lines 6-12). 
The teachings of Luakkanen and Perugini are related to compositions for topical application comprising a support, a hydrogel comprising cellulose, and an active agent, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art to have formed the topical drug delivery device of Luakkanen using a cotton gauze as the support to the cellulose hydrogel, with a reasonable expectation of success because it was known from Perugini 
It would have been obvious to have packed the hydrogel in combination with a cotton gauze support into a tube or a container, with a reasonable expectation of success because Laukkanen teaches incorporating the hydrogel in combination with a suitable support material into a reservoir selected form a tube or a container (paragraph 00173), and a cotton gauze is known as a suitable support material for cellulose hydrogels intended for drug delivery.    

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617